Citation Nr: 1630995	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  11-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 17, 2010, January 1, 2011 to December 8, 2011, June 1, 2012 to September 1, 2014, and since February 1, 2015.

2.  Entitlement to service connection for a disorder attributable for left shoulder stiffness.

3.  Entitlement to service connection for sleep disorder.

4.  Entitlement to service connection for skin rash.

5.  Entitlement to service connection for traumatic brain injury (TBI) (previously claimed as head trauma due to attack).

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 17, 2010, January 1, 2011 to December 8, 2011, June 1, 2012 to September 1, 2014, and since February 1, 2015.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran has recognized service in the United States Marine Corps from June 1979 to December 1979, November 1981 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2013 VA rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating from June 30, 2009 to November 16, 2010, temporary 100 percent disability ratings effective from November 17, 2010 to December 31, 2010 and December 9, 2011 to May 31, 2012 and continued the 30 percent rating from January 1, 2011 to December 8, 2011 and from June 1, 2012.  In a February 2015 VA rating decision, the RO assigned another 100 percent temporary disability rating effective from September 2, 2014 to January 31, 2015 and continued the 30 percent rating from February 1, 2015.  Since the 30 percent disability rating is not the maximum rating available prior to November 17, 2010, from January 1, 2011 to December 8, 2011, June 1, 2012 to September 1, 2014, and since February 1, 2015, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Veteran testified at a video conference hearing before the undersigned.

The issue of TDIU has been raised by the record in connection with the claim on appeal for entitlement to an initial rating in excess of 30 percent for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating periods prior to November 17, 2010 and from January 1, 2011 to December 8, 2011, the Veteran's service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric symptomatology. 
2.  For the initial rating periods from June 1, 2012 to September 1, 2014 and since February 1, 2015, the Veteran's service-connected PTSD was and has been manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology, but not by total occupational and social impairment due to psychiatric symptomatology.

3.  At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issues of entitlement to service connection for a disorder attributable for left shoulder stiffness.

4.  At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issues of entitlement to service connection for sleep disorder.

5.  At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issues of entitlement to service connection for skin rash.

6.  At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issues of entitlement to service connection for TBI.

7.  At the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated he would like to withdraw the appeal of the issues of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 30 percent for PTSD prior to November 17, 2010 and from January 1, 2011 to December 8, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.103, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to an initial rating of 70 percent, but no higher, for PTSD, have been met from June 1, 2012 to September 1, 2014 and since February 1, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 3.103, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411.

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for a disorder attributable for left shoulder stiffness have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for sleep disorder have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for skin rash have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for TBI have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for headaches have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-Connected PTSD

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating for PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD on appeal since he was last examined in March 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  

With regard to the May 2016 hearing, the Veterans Law Judge, the Veteran, and the attorney identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding PTSD.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

While additional development is requested in the remand section below for the AOJ to obtain any award letter and medical records from the Social Security Administration (SSA) decision for disability benefits to the Veteran, as identified by the Veteran in the April 2012 private mental status examination report, the Board finds that these records are not relevant to the periods prior to 2012, and given the award of a 70 percent evaluation for PTSD for the period beginning in 2012, the Board finds that there is no need to delay the Veteran's claim to obtain these records.  Moreover, the Veteran has not sufficiently identified that these records are relevant to the claim on appeal to show total social impairment due to his PTSD for the relevant period.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  As a result, there is no evidence that additional relevant records have yet to be requested for this claim on appeal.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected PTSD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran filed his initial claim requesting service connection for PTSD on June 30, 2009.  In the January 2013 VA rating decision, service connection for degenerative arthritis of the right shoulder was granted because the disability was deemed to be directly related to his military service.  The Veteran was assigned a 30 percent disability rating for the entire appeal period effective from June 30, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In light of the multiple temporary 100 percent disability ratings assigned for PTSD throughout the appeal period, as discussed above, the Board considers whether a rating in excess of 30 percent for PTSD is warranted at any time prior to November 17, 2010, January 1, 2011 to December 8, 2011, June 1, 2012 to September 1, 2014, and since February 1, 2015.

A higher rating of 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented usage of the DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 , 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board in February 2016, the DSM V is for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Prior to November 17, 2010 and From January 1, 2011 to December 8, 2011

During the appeal periods of June 30, 2009 (date of claim) to November 16, 2010 and January 1, 2011 to December 8, 2011, pertinent evidence consists of VA treatment records (located in Virtual VA) that show ongoing treatment for PTSD, to include GAF scores of 40 (in July 2010), 55 (twice in August 2009), 60 (in June 2010), and 51-60 (in August 2009).

Specifically, in August 2009, the Veteran requested a refill of his medication for PTSD.  He was alert, pleasant, oriented to person, time, and place, dressed and groomed casual, and not in any acute distress.  He displayed clear and organized thought pattern, linear and normal speech, intact memory, fair judgment, and denied any suicidal or homicidal ideation.  The physician noted the Veteran's strengths included work skills, motivation, intelligence, communication skills, capacity for empathy and trust, family support, social skills, and capacity for stable relationships.  In June 2010, the physician noted the Veteran's strengths also included community support and insight. 

In July 2010, the Veteran underwent a mental status examination.  The Veteran reported having nightmares, sleepless nights, and mood swings, and was employed as a truck driver from 1989 to February 2010.  Upon clinical evaluation, the physician observed the Veteran was neatly groomed, pleasant, cooperative, alert and oriented in all spheres, made good eye contact, and displayed normal speech, appropriate affect to mood, linear and goal directed thought process, good impulse control, and intact cognition.  The Veteran denied any auditory or visual hallucinations, suicidal or homicidal ideations, and there was no evidence of any abnormal involuntary movements, delusions, paranoia.  

The Board notes that the Veteran was not afforded a VA examination for PTSD during these appeal periods nor is there any other relevant evidence during the appeal period from January 1, 2011 to December 8, 2011.

The Board acknowledges the GAF score of record during the appeal period are 40, 55, 60, and 51-60.  A score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. §§ 4.125, 4.130.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to psychiatric symptomatology.  While he reported having nightmares, sleepless nights, and mood swings in July 2010, his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal periods to warrant a higher rating.  As such, an initial rating in excess of 30 percent prior to November 17, 2010 and from January 1, 2011 to December 8, 2011 is not warranted.

The Board is aware that the symptoms listed under the next-higher ratings of 50, 70, and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such evaluations requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the appeal periods prior to November 17, 2010 and from January 1, 2011 to December 8, 2011 but finds that they are rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 30 percent as they do not manifest with the severity required for a higher initial rating.

June 1, 2012 to September 1, 2014 and Since February 1, 2015

In June 2012, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for PTSD.  The Veteran reported he maintains contact with all four of his children, completes off jobs, carpentry work, and home repair for friends in exchange for a place to live.  His daily activities include completing chores, odd jobs for spending money, and spending time with his children.  He also denied suicide attempts and suicidal or homicidal ideation.  

Upon clinical evaluation, the examiner noted the Veteran's psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a work like setting, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was appropriately dressed, displayed good grooming and personal hygiene, oriented to person, place, and time, and was cooperative, alert, pleasant.  His speech was normal in volume, pace, and tone, thought content was linear and goal-directed, and there were no problems with thinking, communication, attention, concentration, or memory.

Following the June 2012 VA examination, a GAF score of 65 was assigned, and VA examiner characterized the Veteran's level of psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

In March 2016, the Veteran was afforded an additional VA DBQ examination for PTSD.  The Veteran reported having positive relationships with his siblings and the relationships with his children are sometimes good, but sometimes he acts in ways to push them away.  He also noted having a couple of good friends, denied any romantic relationship, and working at the Salisbury VA facility for the past three years in zone maintenance during which he works alone most of the time and gets along well with co-workers and supervisor.  

Upon clinical evaluation, the examiner noted the Veteran's psychiatric symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran was casually and appropriately dressed, polite, cooperative, alert, attentive, and oriented to person, place, time, situation.  He displayed good hygiene, dysthymic mood, constricted affect, poor eye contact with head down the entire evaluation, fair insight and judgment, normal speech in rate and volume, and linear and logical thought process.  The Veteran's psychomotor activity and memory were within normal limits, there were no signs of perceptual disturbances or hallucinations, and the Veteran denied suicidal and homicidal ideation.

Following the March 2016 VA examination, the VA examiner characterized Veteran's level of psychiatric impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symports controlled by medication.

Additional evidence during this appeal period includes VA treatment records (located in Virtual VA) that show ongoing treatment for PTSD, to include GAF scores of 35 in October 2013), 60 (in July 2013 and twice in October 2013), and 70 (on June 1, 2012 and June 18, 2012). 

Specifically, on June 1, 2012, the physician noted the Veteran was groomed and dressed appropriately, alert, oriented, maintained eye contact, and displayed a cooperative attitude, pleasant and neutral mood, normal affect, and clear speech.  The Veteran also demonstrated intact memory, thought process, thought content, perceptions, insight, and judgment, as well as no suicidal or homicidal ideations, plans, or intent. 
On June 18, 2012, the physician noted the Veteran's strengths included work skills, motivation, intelligence, judgment, communication skills, family support, social skills, and insight.

In July 2013, the Veteran reported limited sleep, hypervigilance, hyperarousal, night sweats, nightmares, and isolation.  He also denied having difficulty with activities of daily living and suicidal or homicidal thoughts but finds himself angry and rageful often.  The treating physician observed the Veteran was alert and attentive, oriented to time, person, and place, cooperative, and reasonable.  The Veteran displayed an euthymic mood, congruent affect with mood, normal rate and rhythm of speech, normal and coherent thought process and association, limited insight, impulsive judgment, and intact memory, as well as no hallucinations, illusions, or unusual thought content.

On October 10, 2013, the physician observed the Veteran was appropriately groomed, cooperative and friendly, alert, and oriented to person, time, and place.  The Veteran displayed an euthymic mood, appropriate affect, linear and goal directed thought process, good judgment, and good insight, and denied any suicidal or homicidal ideations or plans.  There were also no findings of delusions or paranoia.  From October 18, 2013 to November 25, 2013, the Veteran was hospitalized for alcohol dependence, during which he was observed as being alert and oriented.  

At the May 2016 Board hearing, the Veteran reported his psychiatric symptomatology includes the following: sleep impairment which affects his interaction with people, always on edge, anxiety, trust issues, isolates self at home except leaving for work and psychiatric treatment, set off by different smells, impatience around anniversary date, no relationships except with his children and co-workers, feelings of suicide sometimes, worsened irritability, and anxiety and depression that interferes with his daily activities so he receives help from his sister with shopping and paying his bills.  Sometimes his heart races while at home and it feel like he does not have control over himself.  He prefers to sit in the break room at work with his back to the wall in order to see everything that is moving and he is always on the defensive.  He further reported that concentration, completing tasks, and memory are getting worse, such as forgetting the materials he needs to complete the assigned project and need to write down his assigned work locations.

After the hearing, the Veteran submitted the following May 2016 statements from supervisors from his current employment at a VA facility in the zone maintenance shop.  First, J.A. reported the Veteran has worked for him for about a year and has witnessed the Veteran's attitude and behavior go down hill.  The Veteran will get combative with co-workers by screaming and yelling and can get very agitated.  The Veteran's attendance has slipped so bad that he has had to write him up several times and work performance has suffered because the Veteran develops an attitude and does not do a good job.  

Next, J.W. reported that over the past two years the Veteran has displayed a lot of hostile aggression towards supervisors and co-workers, displays a very unwelcome personality, and tries to intimidate everyone by screaming and yelling in front of anyone.  The Veteran sits and talks to himself for hours at a time by pacing back and forth which is very disturbing to all who see and generates fear that the will hurt someone someday.  The Veteran can become very combative when asked to do sometime, very hostile towards constructive criticism, is never in his assigned area and has to be watched to make sure he is doing what he is job, and his behavior creates a hostile and uncomfortable environment.

The Board acknowledges the GAF score of record during the appeal periods are 35, 60, 65, and 70.  Again, a score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. §§ 4.125, 4.130.  A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of record, as discussed above, the Board finds the evidence establishes the Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology.  While the Veteran's psychiatric symptomatology include, as noted above, depressed mood, anxiety, difficulty in adapting to stressful circumstances, suspiciousness, mild memory loss, poor eye contact, fair and limited insight and judgment, impulsive judgment, hypervigilance, hyperarousal, night sweats, isolation, anger, trust issues, feelings of suicide sometimes, irritability, occasional heart racing, worsening concentration, completing tasks, and memory, agitation, combative attitude, unwelcome personality, hostile aggression, and talking to himself, his psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate total social impairment at any time during the appeal periods to warrant a 100 percent rating.  By his own admission he maintained relationships with his family and some co-workers. As such, a rating of 70 percent, but no higher, is warranted from June 1, 2012 to September 1, 2014 and since February 1, 2015.

The Board is aware that the symptoms listed under the next-higher rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan, 16 Vet. App. at 436.  Moreover, entitlement to a 100 percent evaluation for the appeal periods requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher rating for the appeal periods but finds that they are rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity required for a total rating.  In fact, the Veteran retains relationships with his children, sister, co-workers, and a few friends, is currently employed, and strengths noted by VA treating physicians to include work, communication, and social skills; therefore total occupational and social impairment is not shown.  

The Board has considered the Veteran's reported history of symptomatology related to the service-connected PTSD pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of psychiatric impairment according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran is only service-connected disability for PTSD, so referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis for multiple service-connected disabilities is not warranted in this case.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's 30 percent and 70 percent disability ratings for PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the Veteran's symptoms and treating physicians' findings of nightmares, sleep impairment, mood swings, depressed mood, anxiety, difficulty in adapting to stressful circumstances, suspiciousness, mild memory loss, poor eye contact, fair and limited insight and judgment, impulsive judgment, hypervigilance, hyperarousal, night sweats, isolation, anger, trust issues, feelings of suicide sometimes, irritability, occasional heart racing, worsening concentration, completing tasks, and memory, agitation, combative attitude, unwelcome personality, hostile aggression, and talking to himself, and GAF scores of 35, 40, 55, 60, 51-60, 65, and 70 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability is inadequate at any time during the periods on appeal.  

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disability on appeal have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Claims Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  On the record at the May 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wanted to discontinue his appeal for the issues of entitlement to service connection for a disorder attributable for left shoulder stiffness, sleep disorder, skin rash, TBI, and headaches.  As he has withdrawn his appeal for these issues, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

An initial rating in excess of 30 percent for PTSD prior to November 17, 2010 and from January 1, 2011 to December 8, 2011 is denied. 

An initial rating of 70 percent, but no more, for PTSD from June 1, 2012 to September 1, 2014 and since February 1, 2015 is granted, subject to the law and regulations governing the award of monetary benefits.

The appeal for entitlement to service connection for a disorder attributable for left shoulder stiffness is dismissed.

The appeal for entitlement to service connection for sleep disorder is dismissed.

The appeal for entitlement to service connection for skin rash is dismissed.

The appeal for entitlement to service connection for TBI is dismissed.

The appeal for entitlement to service connection for headaches is dismissed.


REMAND

A remand is needed to obtain outstanding VA treatment records and a VA medical opinion for the issue of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 1131 (West 20014); 38 C.F.R. §§ 3.303, 3.385 (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In June 2012, the Veteran underwent a VA DBQ examination for hearing loss and tinnitus.  Following clinical evaluation, the examiner concluded that his pure tone threshold results were inconsistent and not reliable and speech discrimination results were not appropriate, so the examination report is inadequate to determine whether the Veteran has a current disability of bilateral hearing loss for VA purposes.  Nevertheless, review of the Veteran's VA treatment records in Virtual VA document his audiometric findings (not recorded in decibels) were within normal limits in September 2010, speech discrimination results were 96 percent bilaterally and diagnosis of mild bilateral sensorineural hearing loss was rendered in October 2010, annual audiogram results in January 2013 and March 2014 were filed with occupational health, and he underwent a hearing aid fitting in July 2014.  In light of these findings in the Veteran's VA treatment records, additional development is needed to determine whether a current disability of bilateral hearing loss for VA purposes exists, and if so, is it related to in-service noise exposure.

Next, in an April 2012 private mental status examination report, the Veteran reported he applied for Social Security Administration disability benefits.  As a result, a remand is needed to obtain any award letter and outstanding medical records based upon a Social Security Administration (SSA) decision for disability benefits to the Veteran.  

Lastly, with regard to TDIU, an opinion is necessary, particularly in light of the  awarded 70 percent disability rating for PTSD from June 1, 2012, to address whether the Veteran's PTSD renders him unable to maintain substantial gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities (a) from July 2016 forward and (b) January 2013 and March 2014 annual audiogram results filed with occupational health, as identified in VA treatment records located in Virtual VA.

Also, request any award letter and medical records upon which a SSA decision for disability benefits to the Veteran was based and associate them with the claims file, as identified in the April 2012 private mental status examination.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss disability that may exist.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All necessary tests and studies should be performed. A complete rationale should be provided for the opinion.

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that any bilateral hearing loss present manifested in or is otherwise related to the Veteran's military service, to include noise exposure therein.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as his alleged in-service noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale. To the extent that the Veteran may be working, the examiner should address whether his current employment is in a sheltered workplace.

4.  After the development requested has been completed, the AOJ should review the examination report and/or medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


